DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim ends with two periods.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the “detection means” indicates that it is configured to detect a response of two wavelengths of light “and a tissue oxygen supply status”; however, the technical details of the disclosure appear to indicate that determining this status is generally performed by the processor. As the claim separately refers to a processor means, it is unclear why determination of the tissue status is associated with the detection means. Each of the independent claims (claims 1, 11, 21, 28, and 32) refer to the detecting of a first or second 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 8 – 11, 13 – 15, 18 – 21, 23, 24, 26 – 29, and 31 (as best understood in view of the rejections under 35 USC 112 above) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (USPN 5,879,294 –  by Anderson et al., and measurement (Figure 15) of the spectral response is analyzed to determine tissue chromophore values including oxy-hemoglobin related values/indicies of oxygen delivery.  The combination of the emitter/LEDs and optical fibers are considered to provide Source elements and the Photodetector and fibers provide Detector elements. Without positively claiming an A/D converter, the arrangement of Anderson et al. is configured to achieve an 80% level of the hypothetical A/D that might be used in the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 12, 16, 17, 22, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. as applied to claims 1, 4, 11, 14, 21, and 28. Anderson et al. teach all of the features of the claimed invention except for details of a manner to provide a securer, aspects of the adhesive, or a data transfer element.  However, using a variety of securing elements, such as a strap, band, headband, etc., selecting adhesives with desired properties, and use of telemetry for data transfer were well known in the art before the effective filing date of the claimed invention, and thus it .
Claims 32 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Brashears et al. (USPN 6,985,762 – cited by Applicant).  Anderson et al. teach a tissue chromophore measurement arrangement, as described in paragraph 8 above.  However, Anderson et al. do not particularly teach details of use of any of API, SMS, or email protocols to transmit data over a network. However, Brashears et al. (Summary of the Invention) teaches an arrangement to permit transmission of medical data obtained from a sensing arrangement, such as that of Anderson et al., over a communications network and indicates that the data must follow appropriate protocols for ensuring proper transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson et al. to incorporate data transmission, consistent with Brashears et al., since this permits the measurement device to format and transmit reports to a remote location.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al., Cho et al., and Mayevsky et al. teach optical measurement arrangements including processors for determining metabolic information on the monitored subject.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    119
    541
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791